UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6743



DARRAEL HOLLAND, a/k/a Robert Michael Long,

                                             Petitioner - Appellant,

          versus


TOM C. MARTIN, Warden, Great Plains Correc-
tional Facility,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-96-306-3-MU)


Submitted:   January 15, 1998             Decided:   January 28, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrael Holland, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed his notice of appeal on May 10, 1997,* appeal-
ing from an order dated April 24, 1997. There is no such order in

the record. To the extent that Appellant is appealing from the

district court's judgment entered on October 28, 1996, Appellant

filed an untimely notice of appeal. We dismiss the appeal for lack

of jurisdiction. The time periods for filing notices of appeal are

governed by Fed. R. App. P. 4. These periods are "mandatory and
jurisdictional." Browder v. Director, Dep't of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on October 28, 1996;

Appellant's notice of appeal was filed on May 10, 1997. Appellant's

failure to file a timely notice of appeal or to obtain either an

extension or a reopening of the appeal period leaves this court

without jurisdiction to consider the merits of Appellant's appeal.

We therefore deny a certificate of appealability, deny Appellant's

motions to appoint counsel and for an evidentiary hearing, and dis-

miss the appeal. We dispense with oral argument because the facts


     *
         See Fed. R. App. P. 4(c).

                                     2
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3